UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6539


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

CHAUNCEY FLOYD,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:04-cr-01125-HFF-1)


Submitted:   September 28, 2010             Decided:   October 5, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chauncey Floyd, Appellant Pro Se. Leesa Washington, Assistant
United   States Attorney,  Greenville,  South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chauncey Floyd appeals a district court order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)

(2006).     The district court found Floyd was not eligible for a

reduction     under   the   recent   amendments   to   the     Sentencing

Guidelines because his sentence was based, not on a quantity of

crack cocaine, but on his career offender status.            We find the

district did not abuse its discretion denying Floyd’s motion for

a sentence reduction.       United States v. Goines, 357 F.3d 469,

478 (4th Cir. 2004) (stating standard of review).            Accordingly,

we affirm the district court’s order.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                     2